LACOMBE, Circuit Judge.
Manifestly complainant is entitled to the ordinary injunction against infringement of claims 5 and 35 of the Berliner patent. What defendants may do with the infringing discs they now own is a question to be dealt with when it arises. If they ship them abroad, and sell them after they get there, it would be difficult to see how they would infringe. If they find some one who owns and uses a mechanical feed device, they would run the risk, upon selling to him, of his putting them to an infringing use to which they would have contributed. If they wish to test their right to sell a licensee of the complainant, they might do so by selling a single disc to him, notifying complainant promptly of such sale. Then the text of the license would be before the court, and the question could be disposed of understandingly. In the event of adverse decision under such circumstances, the court would surely not impose more than a nominal fine.